DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 05/24/2022 have been entered.  The minor informalities have been addressed by amendments and objections to claim 19 thereto are withdrawn accordingly. 

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 1-9 and 11-19 directed to the apparatus of a filtering device for filtering a solution in the response to the Requirement for Restriction/Election dated 01/11/2022, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claim 10 that includes all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process recited in claim 10 is considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Douglas G. Gallagher on June 3, 2022.  

The application has been amended as follows:
Claim 8
Line 1, “The filtering device as claimed in claim 1,”

Claim 10
A method for filtering a solution using the filtering device recited in claim 8, comprising:
placing a solution in the the 
performing a first bubble filtration on the solution with the first bubble filtering system;
performing a second bubble filtration on the solution with the second bubble filtering system; 
performing a gel filtration on the solution with the 
performing a third bubble filtration on the solution with the third bubble filtering system;
wherein filter finenesses of the first bubble filtering system, the second bubble filtering system, and the third bubble filtering system are sequentially increased.

Claim 18
Line 1, “The filtering device as claimed in claim 11,”
Line 3, “for performing a third bubble filtration after the solution is filtered through the gel filtering system; and”

Reasons for Allowance 
Applicants amended claim 1 to incorporate limitations recited in claim 9 as suggested in the Office action dated 02/24/2022. 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-4, 6-8, 10-14 and 16-18.  The concept of a filtering device for filtering a solution, comprising:
a bubble filtering system configured for filtrating bubbles in the solution, the bubble filtering system comprises:
a first bubble filtering system configured for performing a first bubble filtration in the solution; 
a second bubble filtering system configured for performing a second bubble filtration in the solution; 
a stirring member configured for stirring the solution to release a part of the bubbles in the solution; and 
a reaction kettle configured for containing the solution,
wherein filter fineness of the second bubble filtering system is higher than filter fineness of the first bubble filtering system,
wherein the filtering device further comprising a gel filtering system for filtering a gel in the solution,
wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes, and
wherein a diameter of the filter through holes is not smaller than 1µ m and not greater than 100 µm, is considered novel. 
The closest prior art to Wang (CN204009357U) discloses a liquid circulation system for a photoelectric display screen development processing stage (see page 1, Abstract; Fig.1 of the original Chinese document) comprising (see page 1, Abstract; Fig.1 of the original Chinese document) a bubble-removing device for recycling sprayed development liquid and removing bubbles produced during recycling, wherein the bubble-removing device comprises: (i) a stage-by-stage filter mechanism for removing bubbles comprising three layers of porous filter plates (43, Fig. 1), wherein the three layers of porous filter plates (43, Fig. 1) (respectively corresponding to a first bubble filter system, a second bubble filter system and a third bubble filter system as recited) are arranged from top to bottom in the cylinder body (4, Fig. 1).  The stage­by-stage filter mechanism comprises a rotatable central pipe (41, Fig. 1) arranged at the center of the cylinder body (4, Fig. 1) and externally connected to a drive electric motor, a bubble filter fixedly connected to an inner wall of the cylinder body (4, Fig. 1) and separated from the central pipe (41, Fig. 1); (ii) a cylinder body (4, Fig. 1) (which meets the recited reaction kettle) wherein the cylinder body (4, Fig. 1) comprises a flow return port which is in communication with a spraying chamber (3, Fig. 1); and (iii) an auxiliary brush (42, Fig.1) (which meets the recited stirring mechanism) fixedly connected on the central pipe 41, Fig. 1 and used for bursting bubbles and wearing down and dispersing impurities in a chemical liquid flowing back. The bubble filter comprises a porous filter plate (43, Fig. 1) which is provided with pores and arranged along an axial direction of the central pipe (41, Fig. 1), the porous filter plate (43, Fig. 1) is located below the auxiliary brush (42, Fig. 1) and comes into contact with the auxiliary brush (42, Fig. 1). The radius of the described perforate on top-down described porous filter plate reduces step by step (page 1, claim 4).  But Wang does not disclose the feature of the filtering device further comprising a gel filtering system for filtering a gel in the solution, wherein the gel filtering system includes a filter body, the filter body is provided with at least two filter through holes, and the solution passes through the filter through holes, and wherein a diameter of the filter through holes is not smaller than 1µ m and not greater than 100 µm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772